TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                       NO. 03-22-00263-CR
                                       NO. 03-22-00264-CR
                                       NO. 03-22-00265-CR



                                 Johnny Ray Pierce, Appellant

                                                 v.

                                  The State of Texas, Appellee


                 FROM THE 22ND DISTRICT COURT OF COMAL COUNTY
                       NOS. CR2021-148, CR2021-443 & CR2021-444
                THE HONORABLE STEPHANIE BASCON, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Johnny Ray Pierce seeks to appeal his judgments of conviction for

possession of a controlled substance. See Tex. Health & Safety Code § 481.115(b), (c). The

State has filed motions to dismiss, asserting that Pierce entered into signed plea agreements with

the State in which he waived his right to appeal from the judgments and sentences. We agree.

The trial court has certified that these are plea-bargain cases and that Pierce has no right of

appeal. See Tex. R. App. P. 25.2(a)(2). We therefore grant the State’s motions and dismiss the

appeals. See id. R. 25.2(d) (stating that if trial court does not certify that defendant has right to

appeal, “appeal must be dismissed”).
                                            __________________________________________
                                            Edward Smith, Justice

Before Chief Justice Byrne, Justices Triana and Smith

Dismissed for Want of Jurisdiction

Filed: July 22, 2022

Do Not Publish




                                               2